DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on November 23, 2022 with, respect to drawing objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 1-5 of the remarks, filed on November 23, 2022, with respect to rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-17 and 21-23 has been withdrawn. 
Applicant’s arguments, see pages 5 and 6 of the remarks, filed on November 23, 2022, with respect to rejections under 35 U.S.C. §102/§103 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Drawings
The drawings were received on November 23, 2022.  These drawings are acceptable by the examiner.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the radio frequency assembly according to claim 7, further comprising:
a plurality of third amplifier circuits; wherein between each of the first filter, the second filter, a second sub-end of the first duplexer, and the second sub-end of the second duplexer and the radio frequency transceiver module, one of the plurality of the third amplifier circuits is provided; and
some of the plurality of third amplifier circuits are connected between the radio frequency transceiver module and first filters, and others of the plurality of third amplifier circuits are connected between the radio frequency transceiver module and second filters.
Claim 8 depends from claim 7, which depends from claim 6, the term “a plurality of third amplifier circuits” recited in line 3 of claim 8 is vague and indefinite because there are no “first amplifier circuit(s)” and “second amplifier circuit(s)” recited in the precedent claims 6 and 7.
Further, the terms “a second sub-end of the first duplexer” and “the second sub-end of the second duplexer” recited in lines 4-5 of claim 8 are also vague and indefinite because claim 6 recites the first duplexer having “a first end” and a “second end” and the second duplexer having “a first end” and a “second end” only, not “a second sub-end of the first duplexer” and “the second sub-end of the second duplexer” as recited in claim 8. The term “the second sub-end of the second duplexer” also lacks antecedent basis.
Furthermore, the terms “first filters” and “second filters” recited in lines 8 and 9 of claim 8 are also vague and indefinite because only “a first filter” was recited in line 17 of claim 6 and “a second filter” was recited line 5 of claim 7.
Therefore, claim 8 is unclear how the plurality of third amplifier circuits are being implemented with the first filter, the second filter, a second sub-end of the first duplexer, the second sub-end of the second duplexer, and the radio frequency transceiver module.  

Allowable Subject Matter
Claims 1-7, 9-17, 22, and 23 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al. relates to a mobile terminal comprising at least three separate antennas for transmitting and receiving radio frequencies using different frequency bands with one or more radio transceiver circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632